Citation Nr: 1400837	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-41 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability of the left ear.

2.  Entitlement to service connection for a hearing loss disability of the right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that denied service connection for a bilateral hearing loss disability and for tinnitus.  The Veteran timely appealed.

In July 2010, the Veteran testified during a hearing before RO personnel.

In May 2012, the Veteran testified during a hearing before the undersigned at the RO.  At the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In February 2013, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consistent with the evidence of record, the Board has recharacterized the appeal as encompassing the issues on the title page.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a hearing loss disability of the left ear had its onset in service.

2.  Resolving all doubt in the Veteran's favor, a hearing loss disability of the right ear had its onset in service. 

3.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  A hearing loss disability of the left ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A hearing loss disability of the right ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sensorineural hearing loss is considered chronic under section 3.309.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection rather than for service-connected aggravation.  Id. 

The Veteran contends that service connection for a bilateral hearing loss disability and for tinnitus is warranted on the basis that he was exposed to excessive noise in active service from exploding rocket attacks during the Tet Offensive in Vietnam in the winter months of 1967 and 1968.  His DD Form 214 reflects the Veteran's primary specialty as a movement specialist, and indicates that he was in Vietnam from October 1967 to June 1968. The Veteran also reported that he owned a metal finishing company post-service, and that he was not exposed to loud noises.  His employees wore hearing protection.  The Veteran also indicated that he continues to have a hearing problem and has ringing in his ears.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In July 2010, the Veteran testified that the only time he was exposed to traumatic noise was in active service, and that he has never forgotten the extremely loud sound that occurred when the rockets hit the port near him.

A.  Left Ear Hearing Loss

Audiometric testing at the time of the Veteran's enlistment examination in January 1967 revealed some type of hearing impairment involving the left ear.  Pure tone thresholds, in decibels (ASA units converted to ISO units), for the left ear were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
50
60

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.) 

The Veteran underwent audiometric testing at the time of his separation examination in November 1969.  No hearing loss disability was noted.  Pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
-
10

On a "Report of Medical History" completed by the Veteran in November 1969, he checked "no" in response to whether he ever had or now had hearing loss; and he checked "yes" in response to whether he ever had or now had ear, nose or throat trouble.  The examiner provided no summary or elaboration of pertinent data.

VA audiometric test results in January 2010 reveal that the Veteran has hearing loss of the left ear recognized as a disability for VA purposes.  The audiologist then opined that the Veteran's hearing loss of the left ear was less likely than not due to active duty noise exposure.  The audiologist reasoned that the Veteran had normal pure tone hearing thresholds when separated from active duty in 1969.  

In March 2010, the Veteran submitted a magazine article, which indicated that Veterans are particularly at risk for noise-induced hearing loss; and that "impulse noise" can permanently damage hearing after only one exposure.

In May 2012, a private audiologist opined that the Veteran's hearing loss configuration was consistent with impulse noise-induced hearing loss in both ears; and that the Veteran's exposure to "shelling" during the Vietnam conflict likely contributed to his hearing loss, "unless his service treatment records show he was discharged with no hearing loss."

While testifying in May 2012, the Veteran described unloading big cargo ships on the docks in Saigon; and that he was probably about 30 to 40 yards away from where the rockets or small missiles hit.  The attack with rockets lasted for about an hour or two.  The Veteran's testimony is consistent with the circumstances of his service, in a combat zone during a period of war.  Therefore, the Board finds that there is credible evidence of in-service noise exposure.

Following the Board's February 2013 remand, the Veteran underwent a VA examination in March 2013 for purposes of determining the nature and etiology of  his hearing loss.  Sensorineural hearing loss was diagnosed for the left ear.  The examiner noted that the Veteran's enlistment audiogram showed hearing loss in the left ear; and that the separation audiogram showed hearing was within normal limits for the left ear.  The examiner opined that the Veteran's hearing loss of the left ear was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in active service.  In support of the opinion, the examiner reasoned by there were no complaints regarding hearing loss in active service.

The March 2013 examiner also opined that the Veteran's hearing loss in the left ear existed prior to active service, and was not aggravated beyond normal progression in active service.  In support of the opinion, the examiner reasoned that a hearing loss of the left ear was shown at enlistment and no hearing loss was shown at separation.
     
With respect to the presumption of soundness, the Board notes that while an audiogram at entry indicated a hearing impairment in the higher frequencies, no hearing loss diagnosis was noted at that time.  Indeed, the Veteran denied at the time any trouble hearing.  Thus, no disability was noted at entry.  Therefore, to rebut the presumption of soundness, the evidence would have to clearly and unmistakably show that it preexisted and that it was not aggravated during service.  

While the March 2013 VA examiner's opinion is persuasive and gives a reasoned discussion for the opinion of a pre-existing hearing loss in the left ear, the Board finds that the overall evidence does not clearly and unmistakably establish that a hearing loss disability of the left ear existed prior to service and was not aggravated during service.  The March 2013 VA examiner's finding of no aggravation based solely on service treatment records showing some type of hearing impairment at enlistment and none at separation is contradicted by the Veteran's credible lay statements of exposure to traumatic noise during active service in Vietnam.  Moreover, these lay statements are corroborated by the private audiologist's finding that the Veteran's current hearing loss configuration is consistent with "impulse noise-induced" hearing loss from exposure to "shelling" in Vietnam, as reported by the Veteran.

In fact, the evidence is unclear as to the degree of acoustic trauma to the Veteran's left ear from in-service noise exposure.  In this regard, the opinion as to whether the Veteran's hearing loss disability of the left ear was aggravated in service is not undebatable.  Under these circumstances, the Board finds that the presumption of soundness has not been rebutted.

The Board finds the Veteran's lay statements concerning difficulty hearing are not only competent, but also are credible, to show that the Veteran has continued to suffer from progressively worsened difficulty hearing post-service.  His lay statements, therefore, have probative value.  Accordingly, as the Veteran was exposed to acoustic trauma in active service and there is credible lay evidence of continuity of difficulty hearing after his discharge, as well as a current diagnosis of sensorineural hearing loss of the left ear, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certainly then, when considering the competent and credible lay statements with the medical evidence substantiating the Veteran's claim, and resolving all reasonable doubt in the Veteran's favor, the Board finds that sensorineural hearing loss of the left ear had its onset in active service.  See 38 C.F.R. § 3.102 (2013).  


B.  Right Ear Hearing Loss

Audiometric testing at the time of the Veteran's enlistment examination in January 1967 revealed normal hearing for the right ear.  Pure tone thresholds, in decibels (ASA units converted to ISO units), for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
15

The Veteran underwent audiometric testing at the time of his separation examination in November 1969.  No hearing loss disability was noted.  Pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
10

The Court has held that applicable regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.   Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court's directives in Hensley  are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

VA audiometric test results in January 2010 reveal that the Veteran has hearing loss of the right ear recognized as a disability for VA purposes.  The audiologist then opined that the Veteran's hearing loss of the right ear was less likely than not due to active duty noise exposure.  The audiologist reasoned that the Veteran had normal pure tone hearing thresholds for the right ear when separated from active duty in 1969.  
As noted above, a private audiologist opined in May 2012 that the Veteran's hearing loss configuration was consistent with impulse noise-induced hearing loss in both ears; and that the Veteran's exposure to "shelling" during the Vietnam conflict likely contributed to his hearing loss, "unless his service treatment records show he was discharged with no hearing loss."

Moreover, the Veteran's May 2012 testimony of in-service noise exposure in a combat zone during a period of war, which is consistent with the circumstances of his service, is deemed credible.

A March 2013 examiner diagnosed sensorineural hearing loss of the right ear, and opined that the Veteran's hearing loss of the right ear was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in active service.  In support of the opinion, the examiner reasoned that there were no complaints regarding hearing loss during active service.  The examiner also indicated that the Veteran's claim for service connection for hearing loss had previously been denied, and there was no new evidence supporting the claim.

In this regard, the Board finds that the Veteran's credible testimony of exposure to extremely loud noise in Vietnam during the attack with rockets, which lasted for about an hour or two, has not been taken into account by VA examiners.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim his exposure to excessive noise during active service.  He is competent to report what occurred in service because his testimony regards his first-hand knowledge of a factual matter.  He also reported noticing some hearing loss after active service, which gradually worsened.  This is further corroborated by the private audiologist in May 2012, noting a current hearing loss configuration consistent with "impulse noise-induced" hearing loss from exposure to "shelling" in Vietnam, as reported by the Veteran.
In this regard, the Board finds the Veteran's lay statements concerning hearing loss are not only competent, but also are credible, to show that he has continued to suffer from hearing loss post-service.  Again, his lay statements have probative value.  See Rucker, 10 Vet. App. at 67, and Layno, 6 Vet. App. at 469 (distinguishing between competency and credibility). 

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, the Board finds that a hearing loss disability of the right ear was incurred in service.  See 38 C.F.R. § 3.102 (2013). 
 
C. Tinnitus

Service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus.

As noted above, the Veteran provided credible testimony of exposure to acoustic trauma in active service.  He recalled that his ears were ringing both in service and after his return from Vietnam.

During a January 2010 VA examination, the Veteran reported a medical history of tinnitus; and reported having periodic bilateral tinnitus since active service.  The examiner noted that the Veteran had normal pure tone hearing thresholds when separated from active service in 1969; and opined that the Veteran's tinnitus is less likely than not due to noise exposure in active service.

In May 2012, a private audiologist noted that the Veteran's tinnitus symptoms were not considered clinically significant.

Following the Board's February 2013 remand, the Veteran underwent a VA examination in March 2013 for purposes of determining the nature and etiology of his tinnitus.  Recurrent tinnitus was diagnosed.  The examiner noted that the Veteran's enlistment audiogram showed hearing loss in the left ear; and that the separation audiogram showed hearing was within normal limits for both ears.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In support of the opinion, the examiner reasoned that there were no complaints regarding tinnitus while in active service.

Although the March 2013 examiner has not indicated whether the Veteran's tinnitus is a symptom associated with his hearing loss, such a finding may be inferred from the examiner's rationale for the adverse opinion-i.e., that hearing was within normal limits for both ears at the time of separation.  Moreover, the Veteran has described the tinnitus as recurring; and indicated that he was exposed to extremely loud noise in Vietnam during the attack with rockets, which lasted for about an hour or two; and that he first noticed a ringing in his ears during active service, and that he continues to suffer with tinnitus periodically.  The Board finds the Veteran's statements to be credible, as well as competent to relate that he experienced tinnitus in service, which continued thereafter.

Given the nature of the disability, the Veteran's credible lay statements, and post-service records reflecting recurring tinnitus, and the March 2013 inference of tinnitus as a symptom associated with the Veteran's hearing loss, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a hearing loss disability of the left ear is granted.

Service connection for a hearing loss disability of the right ear is granted.

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


